Name: 2003/475/EC: Council Decision of 18 June 2003 amending Council Decision 2000/604/EC on the Composition and the Statutes of the Economic Policy Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  personnel management and staff remuneration;  economic policy;  civil law
 Date Published: 2003-06-27

 Avis juridique important|32003D04752003/475/EC: Council Decision of 18 June 2003 amending Council Decision 2000/604/EC on the Composition and the Statutes of the Economic Policy Committee Official Journal L 158 , 27/06/2003 P. 0055 - 0057Council Decisionof 18 June 2003amending Council Decision 2000/604/EC on the Composition and the Statutes of the Economic Policy Committee(2003/475/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 209 thereof,Having regard to the opinion of the Commission(1),Whereas:(1) The Economic Policy Committee is provided for in Article 272 of the Treaty.(2) The Council adopted on 29 September 2000 Decision 2000/604/EC on the Composition and the Statutes of the Economic Policy Committee(2).(3) These Statutes have enabled the Committee to function properly so far.(4) Following the decision by Heads of State or Government taken at the December 2002 Copenhagen European Council, 10 new members signed on 16 April 2003 an Accession Treaty to the European Union and are expected to join on 1 May 2004.(5) The Economic Policy Committee should continue to work effectively after enlargement.(6) The Composition and the Statutes of the Economic Policy Committee should accordingly be revised,HAS DECIDED AS FOLLOWS:Article 1Decision 2000/604/EC is hereby amended as follows:(a) recital 14 shall be replaced by the following:"(14) The Member States, the Commission and the European Central Bank should be adequately represented in the Committee. They should each nominate two members.";(b) the Annex shall be replaced by the Annex hereto.Article 2This Decision shall enter into force on 1 July 2003.Done at Luxembourg, 18 June 2003.For the CouncilThe PresidentG. Drys(1) OJ C 127, 29.5.2003, p. 33.(2) OJ L 257, 11.10.2000, p. 28.ANNEX"ANNEXSTATUTES OF THE ECONOMIC POLICY COMMITTEEPART I TASKS OF THE COMMITTEEArticle 11. Without prejudice to Articles 114 and 207 of the Treaty, the Economic Policy Committee (hereinafter referred to as the Committee), shall contribute to the preparation of the work of the Council of coordinating the economic policies of the Member States and of the Community and provide advice to the Commission and the Council.2. The Committee shall contribute to the preparation of the work of the Council by providing economic analyses, opinions on methodologies and draft formulations for policy recommendations, particularly on structural policies for improving growth potential and employment in the Community. In this context, it shall focus in particular on:(a) the functioning of goods, capital, services and labour markets, including wage, productivity, employment and competitiveness developments,(b) the role and efficiency of the public sector and the long-term sustainability of public finances,(c) the economy-wide implications of specific policies, such as those relating to the environment, to research and development and to social cohesion.3. In the areas mentioned above, the Committee shall, without prejudice to Articles 114 and 207 of the Treaty, provide support for the work of the Council, in particular in the formulation of the broad economic policy guidelines, and shall contribute to the multilateral surveillance procedure referred to in Article 99(3) of the Treaty. In this context, the Committee shall conduct regular country reviews focused in particular on structural reforms in Member States.4. Without prejudice to Articles 130 and 207 of the Treaty, the Committee shall contribute to the work of the Council under the Employment Title of the Treaty.5. The Committee shall support the Economic and Financial Committee, in particular in keeping under review the short and medium-term macroeconomic developments in the Member States and the Community by providing analysis and opinions mainly on methodological questions relating to the interaction between structural and macroeconomic policies and on wage developments in the Member States and the Community.6. The Committee shall provide the framework within which the macroeconomic dialogue involving representatives of the Committee (including the European Central Bank), the Economic and Financial Committee, the Employment Committee, the Commission and social partners shall take place at technical level.7. The Committee shall be consulted by the Commission on the maximum rate of increase for non-compulsory expenditure of the general budget of the European Union as provided for in Article 272 of the Treaty.Article 2The Committee shall deliver opinions at the request of the Council, the Commission or the Economic and Financial Committee or on its own initiative.Article 3In the fulfilment of its tasks the Committee shall work in close relation with the Economic and Financial Committee when reporting to the Council. In contributing to the preparation of the broad economic policy guidelines, the Committee will report to the Economic and Financial Committee. It shall coordinate its work with the Employment Committee and other committees and working groups preparing the work of the Council in the areas where these committees and working groups are competent.PART II COMPOSITIONArticle 41. The Member States, the Commission and the European Central Bank shall each appoint two members of the Committee.2. The members of the Committee shall be selected from among senior officials possessing outstanding competence in the field of economic and structural policy formulation.Article 5Members of the Committee shall be guided, in the performance of their duties, by the general interests of the Community.PART III PRESIDENT AND SECRETARIATArticle 61. The Committee shall elect from among its members, by a majority of its members, a president and up to three vice-presidents for a period of two years. As a rule, the two-year term shall not be renewable.2. The president shall delegate his/her voting right to another member of his/her delegation.Article 7In the event of being unable to fulfil his/her duties, the president shall be replaced by one of the vice-presidents of the Committee.Article 81. The Committee shall be assisted by a secretariat under the direction of a secretary. The secretary and the staff of the secretariat needed for carrying out the tasks of the secretariat shall be supplied by the Commission. The secretary shall be appointed by the Commission after consultation of the Committee. The secretary and his/her staff shall act on the instructions of the Committee when carrying out their responsibilities to the Committee.2. The expenses of the Committee shall be included in the estimates of the Commission.PART IV PROCEEDINGSArticle 9Opinions or reports shall be adopted by a majority of members if a vote is requested. Each member shall have one vote. However, when advice or an opinion is given on questions on which the Council may subsequently take a decision, members from central banks and the Commission may participate fully in the discussion but shall not participate in a vote. The Committee shall also report on minority or dissenting views expressed in the course of the discussion.Article 10As a rule only members may speak during the meetings of the Committee. In exceptional circumstances the president may agree to alternative arrangements.Article 11The Committee may entrust the study of specific questions to subcommittees or working parties. The presidency of such groups shall be assumed by a member of the Committee, appointed by the Committee.Article 12The Committee, the subcommittees or working parties may invite experts to assist them.Article 13The Committee shall be convened by the president on his/her own initiative, or at the request of the Council, the Commission or at least five members.Article 141. As a rule the president shall represent the Committee; in particular the president may be authorised by the Committee to report on discussions and deliver oral comments on opinions and reports prepared by the Committee.2. The president of the Committee shall have the responsibility of maintaining the Committee's relations with the European Parliament, which shall be kept informed of the Committee's work, as appropriate.Article 151. Unless decided otherwise, the proceedings of the Committee shall be confidential. The same rule shall apply to the proceedings of its subcommittees or working parties.2. Reports or opinions prepared by the Committee shall be publicly available after they have been transmitted to the addressee unless there are overriding reasons to keep them confidential.Article 16The Committee shall adopt its own procedural arrangements."